Citation Nr: 0920663	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-37 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for cervical 
degenerative disc disease status post anterior cervical 
fusion, C4 through C6 (upper back disorder), currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for right lower 
extremity spinal myelopathy (right hip disorder), currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1977 to October 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The Board notes that the Veteran has made an informal claim 
for total disability due to individual unemployablilty (TDIU) 
in a January 2007 statement that does not appear to have been 
acted upon by the RO.  Accordingly, the Board refers the 
matter to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A November 2007 VA treatment record notes the Veteran as 
having normal range of motion, while a February 2005 VA 
examination documents limitation in the Veteran's cervical 
spine.  Thus, it appears that the Veteran's upper back 
disorder may have changed since the most recent February 2005 
VA examination.  As such, VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent and severity of her upper back disorder.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has 
no discretion and must remand this claim.  

Additionally, the Veteran was granted service connection for 
a right hip disorder in a September 2006 rating action; 
however, she has perfected the present appeal contesting the 
rating assigned.  Though at a February 2005 VA examination 
(in relation to her upper back disorder claim) the examiner 
noted the Veteran's altered gait and a VA treatment record 
dated in the same month noted the Veteran's lower extremity 
strength, there is insufficient evidence of record related to 
the neurological functioning of the Veteran's lower right 
extremity to currently adjudicate her claim.  Accordingly, a 
VA examination is necessary to properly evaluate the 
Veteran's claim.  

Further, the Board notes that additional VA treatment records 
may exist, which have not been associated with the claims 
folder.  A November 2007 VA treatment record indicates that 
the Veteran's physician sought to have her return for follow-
up treatment in six-to-seven months; however, no further VA 
treatment records are associated with the Veteran's claims 
folder.  Though the RO indicated in a March 2009 Supplemental 
Statement of the Case that a review of the Veteran's 
"Virtual VA electronic claims file...found no objective 
medical evidence pertinent to [her] current claim," this 
November 2007 VA treatment record indicates there may be more 
treatment records related to the Veteran's claims.  
Therefore, VA has an obligation to associate these records 
with the Veteran's claims folder, and efforts to obtain these 
records must be made before the issues on appeal can be 
resolved.

The Veteran must be advised of the importance of reporting to 
the scheduled VA examinations, and of the possible adverse 
consequences of failing to report, to include the denial of 
her claims.  See 38 C.F.R. § 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request all of the 
Veteran's VA treatment records related to 
the treatment of any upper back or right 
hip disorder and associate these records 
with the claims folder.  Efforts to obtain 
records from a Federal department or 
agency should end only if VA concludes 
that the records sought do not exist, that 
further efforts to obtain those records 
would be futile, or where the Federal 
department or agency advises VA that the 
requested records do not exist or the 
custodian does not have them.  Any 
negative response should be in writing, 
and associated with the claims folder.  

2.  After obtaining the Veteran's relevant 
VA treatment records, the Veteran should 
be scheduled for a VA examination to 
determine the etiology of any current 
upper back and right hip disorder.  The 
claims folder should be made available to 
and reviewed by the examiner before the 
examination.  The examiner must provide 
comprehensive reports including complete 
rationales for all conclusions made.  The 
examiner should fully describe the degree 
of limitation of motion of the cervical 
spine or any other joints affected.  Any 
limitation of motion must be objectively 
confirmed by clinical findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Complete 
range of motion studies should be 
performed to accurately ascertain the 
amount of limitation of motion present in 
the cervical spine.  The inability to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance should 
be described, and the degree of functional 
loss due to pain should also be indicated.  
38 C.F.R. § 4.40 (2008).  It should be 
indicated whether there is more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.  

Further, the examiner should identify any 
lower right extremity neurological 
manifestations, as well as the degree of 
injury involved and any functional 
impairment that results.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

3.  After undertaking any other 
development deemed appropriate, the AMC/RO 
should re-adjudicate the issues on appeal.  
If any benefit sought is not granted, the 
Veteran and her representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


